Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This action is in response to the RCE filed on 03/25/2022.
2. 	The Information Disclosure Statement (IDS) filed on 03/25/2022 after Notice of Allowance (paper # 03/02/2022).
3. 	The Information Disclosure Statement (IDS) filed on 03/25/2022 has been considered by the Examiner.
4. 	Claims 1-3 and 7-20 are allowed.
5. 	The list of all claims is attached in the OA.APPENDIX (Paper# 12/02/2021). 
	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adrian J. Lee (Reg. No. 42,785) on 04/07/2022.
The application has been amended as follows:

In the claims:
 In Claim 1:
at the end of the 4th paragraph of claim 1, insert a “;” 
The list of all claims is attached in the OA.APPENDIX (Paper# 12/02/2021). 

Reason for Allowance
7. 	The following is an examiner's statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, a method/system comprising generating an intermediate language representation of an asynchronous state machine that corresponds to the asynchronous function; the intermediate language representation not being executable native code but being structured to be interpretable by a runtime compiler as an instruction to generate an asynchronous state machine in native code that is executable within a runtime environment: wherein the intermediate language representation includes a marker that is structured to be interpretable by the runtime compiler as indicating that the asynchronous function can return asynchronously, an identification interpretable by the runtime compiler as identifying one or more portions at which the asynchronous function can pause, and an instruction that is structured to be interpretable by the runtime environment as instructing how to return from the asynchronous function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and,  to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance’.
8. 	The prior art made or record and not relied upon is considered pertinent to applicants’ disclosure.
YOUNG (US 20210336622) discloses: using the intermediate primitives to map source code to CLEs that are interconnected using an asynchronous network; directly map operations in the source code (and the flow control graph) into the predefined intermediate primitives.
Eager (US 5960200) discloses: an intermediate language file for the source code fragment; To simulate asynchronous communication using a unidirectional synchronous RPC model, a DFA using fundamental principles of state machines and finite automaton theory; generation programming language compiler 352 and debugger 353, a runtime building facility.
Title: A parallel dynamic compiler for CIL bytecode, author:  S Campanoni, published on  2008.
8. 	Any inquiry concerning this communication or earlier communications from the
 examiner should be directed to Chameli Das whose telephone number is 571-272-3696. The examiner can normally be reached on Monday-Friday from 9:00 A.M to 5:00  P.M (E.T). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to Application/Control Number: 16/991,892 Page 4 Art Unit: 2196 the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000. 
/CHAMELI DAS/           Primary Examiner, Art Unit 2196